Citation Nr: 1523058	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from May 21, 2008.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1956 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the RO in San Diego, California, which found that the Veteran's previous representative, S.H., was entitled to receive 
20 percent ($9,471.10) of past due benefits ($47,355.50) awarded to the Veteran.

This case was previously before the Board in November 2014, where the Board remanded the issue on appeal to insure that the notice and hearing requirements for a contested claim were followed as to the Veteran's former representative, S.H.  See 38 C.F.R. §§ 19.100-02, 20.713 (2014).  The record reflects that, despite being unable to contact S.H., the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, due to other procedural errors which occurred during the pendency of the November 2014 remand, the Board must once again remand the instant matter.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  


REMAND

By way of history, the attorney fee issue on appeal stems from a June 1996 rating decision of the RO in Los Angeles, California, which granted service connection for PTSD and assigned an initial disability rating of 30 percent.  After a string of adjudications and remands by the RO, the Board, and the United States Court of Appeals for Veterans Claims (Court), in a December 2008 supplemental statement of the case (SSOC), the AOJ granted a staged 50 percent initial disability rating for the service-connected PTSD effective May 21, 2008.

In a March 2009 administrative decision, the AOJ denied entitlement to payment by VA of attorney fees from past due benefits for the following reason:

[E]ntitlement to payment by VA of attorney fees from past due benefits is denied because the Board in their 09/21/2000 decision remanded the issue of an increased evaluation of service-connected PTSD, the Court in their 04/17/2001 decision remanded the issue of an increased evaluation of service-connected PTSD and the Board in their 03/26/2002 decision again remanded the issue of an increased evaluation of service-connected PTSD, with a final decision being rendered by the Regional Office of jurisdiction in their 12/18/2008 Supplemental Statement of the Case and 01/08/2009 Rating Decision granting an increased evaluation of service-connected PTSD effective 05/21/2008.  A remand by the Board is not a final decision per 38 C.F.R. § 20.1100(b), where a final decision by the Board is required in order to pay attorney fees for Notice of Disagreements filed on or before 06/19/2007.

As the above was not a complete grant of the benefits sought on appeal, adjudication of the higher initial PTSD disability rating continued.  In a February 3, 2011 SSOC, the AOJ granted a higher staged initial disability rating of 70 percent for the service-connected PTSD effective May 21, 2008.  Further, in a March 2011 rating decision, the RO granted entitlement to a TDIU from May 21, 2008.

In a March 2011 administrative decision, the AOJ granted entitlement to payment by VA of attorney fees in the amount of $9,471.10 from past due benefits.  After finding that the April 2002 fee agreement met the requirements for direct payment of fees, the RO stated:

In this case, the Veteran submitted a notice of disagreement with Rating Decision 11/07/1996.  VA letter dated 03/05/2009 invited a claim for increased compensation based on individual unemployability, and Rating Decision 04/08/2009 denied that claim.  A claim for individual unemployability was received on 05/21/2009, in which the Veteran had submitted evidence within the appeal period.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a request for a total disability evaluation based on IU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which IU is based has already been found to be service connected.  There is no freestanding IU claim.  Therefore, entitlement to attorney fees from past due benefits is granted.

The Veteran filed a notice of disagreement (NOD) to the grant of attorney fees in April 2011.  In October 2011, a statement of the case (SOC) was issued to the Veteran on the attorney fee issue.  The Veteran subsequently perfected the appeal, via VA Form 9, in December 2011 and requested a Central Office hearing before the Board.  A subsequently scheduled hearing was postponed due to S.H. having not received notice of the date and time of the hearing.

In a November 2014 decision, the Board remanded the issue on appeal 1) to issue S.H. copies of the October 2011 SOC and the Veteran's December 2011 substantive appeal; 2) to inquire as to whether the Veteran, S.H., or both would like a hearing before the Board on the remanded issue, and 3) to schedule the applicable hearing.

The record reflects that while the AOJ properly issued the SOC and substantive appeal documentation to S.H., the documentation was returned to VA as undeliverable.  Despite the AOJ's best efforts, no further contact with S.H. has been possible, as S.H. has vacated the last address on record with no forwarding address or working phone number.

On March 9, 2015, a SSOC on the instant matter was issued by the AOJ.  In its decision, the AOJ stated, "entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder, rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a TDIU from May 21, 2008 remains denied."  (emphasis added).  The Board notes the March 2011 administrative decision could not possibly remain denied as the March 2011 decision granted attorney fees and no decision reversing that finding has since been issued.  As such, the Board believes that the AOJ incorrectly addressed the March 2009 administrative decision which, in fact, denied entitlement to attorney fees.  Unfortunately, no relevant reasons and basis were provided concerning the AOJ's decision to allow the Board to consider the AOJ's reasoning.

Subsequently, the Veteran contacted VA and withdrew the requested Board hearing because the Veteran "agreed with the SSOC that was sent to him dated March 9, 2015."  Presumably, the Veteran withdrew the hearing request because the March 9, 2015 SSOC appeared to be a favorable decision satisfying the Veteran's appeal.  As such, the Veteran may be prejudiced if the Board decides the issue on appeal at this time.

Therefore, the Board finds that another remand is necessary to clarify the March 9, 2015 SSOC and to give each party the opportunity to request a hearing based upon that clarification.  Further, as a remand of the instant matter is necessary, the AOJ should again attempt to locate S.H. and provide the necessary documentation which he has not yet received.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's former representative's, S.H., current mailing address and other contact information and issue to the current address 1) a copy of the October 2011 SOC; and 2) a copy of the Veteran's December 2011 substantive appeal.  If the AOJ remains unable to obtain S.H.'s contact information, a formal finding detailing the AOJ's efforts should be included in the record.

2.  Issue a new SSOC to both parties.  In rendering its decision, the AOJ should make clear that it is considering the March 2011 administrative decision in which the AOJ granted entitlement to payment by VA of attorney fees in the amount of $9,471.10 from past due benefits, and not the March 2009 administrative decision in which the AOJ denied entitlement to payment by VA of attorney fees from past due benefits.

3.  Include with the newly issued SSOC a letter asking whether, in light of the AOJ's decision in the newly issued SSOC, either party would like to schedule a hearing before the Board.  If either party requests a Board hearing, pursuant to the applicable hearing request, schedule the appropriate hearing before a Veterans Law Judge, and follow the procedures outlined under 38 C.F.R. 
§ 20.713(a) pertaining to hearings in simultaneously contested claims, which include written notice to both the Veteran and former representative, S.H., of the date, time, and place of such hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




